 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10

11
   ALIGN TECHNOLOGY, INC., a Delaware                      CASE NO. 2:21-CV-00063-RSL_________
12 Corporation

13                  Plaintiff,                             ORDER GRANTING STIPULATED
                                                           MOTION TO STAY ALL CASE
14           v.                                            DEADLINES PENDING MEDIATION
15 UNIFORM TEETH, an Illinois Corporation

16                  Defendant.
17
                                                   ORDER
18

19           Pursuant to the parties’ Stipulated Motion, IT IS ORDERED that all case deadlines are
20
     hereby STAYED pending mediation. For the avoidance of doubt, this specifically includes (1) the
21
     June 18, 2021 deadline to serve initial disclosures; (2) Uniform’s June 21, 2021 deadline to answer
22
     or otherwise respond to the FAC; and (3) the June 25, 2021 deadline for filing of the Joint Status
23
     Report and Discovery Plan. The Clerk of Court is directed to enter a statistical termination in this
24

25 case. Such termination is entered solely for the purpose of removing this case from the Court’s

26 active calendar. The parties shall, within fourteen days of the completion of mediation, submit a

27 Joint Status Report setting forth the parties’ recommendations for a new trial date or, in the

28
     alternative, an anticipated schedule for achieving settlement.


     ORDER                                             1
 1           Dated this 21st day of June, 2021.
 2

 3                                      HON. ROBERT S. LASNIK
 4                                      UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     ORDER                                        2
